Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered June 27, 1994, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a prison term of 1 year, unanimously affirmed.
Within minutes of responding to a radio broadcast of a shooting that described the suspects as two male Hispanics between ages 17 and 21, police officers observed defendant near the specified location, fitting that general description, and adjusting something around his waistband which, as defendant moved closer, was perceived as a bulge about five inches long. These circumstances gave the police a common-law right to inquire which, when exercised, escalated to reasonable suspicion that criminality was afoot by defendant’s efforts to conceal the bulge (see, People v Yates, 176 AD2d 442, lv denied 79 NY2d 834). The record supports the court’s finding that no seizure occurred until after defendant’s conduct created reasonable suspicion of criminality (see, People v Bora, 83 NY2d 531). Concur—Milonas, J. P., Wallach, Kupferman, Ross and Williams, JJ.